Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Receipt of applicants’ amendments and remarks submitted December 7, 2021 is acknowledged.
The terminal disclaimer filed on December 10, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 10,219,512 and 10,660,332 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-13, 21 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Allison, J. R.  (US Patent No. 2,726,188) in view of Jung et al. (US 2014/0005235 A1), .
Allison teaches a method of controlling thrips (a type of insect plant pest, aka. Thysanoptera), with a mixture of sabadilla and pyrethrins, (column 2, lines 18-31). The mixture of sabadilla alkaloid taught by Allison is 40-60% sabadilla seed, to 20-30% pyrethrum marc (column 2, lines 63-66). Allison teaches that a mixture of Sabadilla alkaloid with pyrethrins is synergistic (column 1, lines 42-46) to thrips. see, column 2, lines 18-25. Allison teaches pyrethrum marc contains 0.6 to 0.1 percent by weight of pyrethrins (column 2, lines 28-31). Allison teaches agents added to the mixture, which are closely equivalent to those described in instant claims, which include spreaders, sticking agents, dispersing agents (column 4, lines 21-25). 
Allison do not teach expressly a pesticidal mixture comprising sabadilla alkaloids and one pyrethroid (synthetic analogs of pyrethrin) as the only active ingredients  with the particular ratio herein defined, nor the particular pests.
However, Jung teaches that Sabadilla alkaloids, veratridine and cevadine (p. 32, column 2, lines 22-23, p. 32, column 2, last 5 lines, p. 31, column 1, lines 32-33) have been known in the art as pesticides and are known to be useful with other pesticides and, has a broad spectrum activity against various pest, including Diptera, Aedes aegypti. See, paragraphs [0107]-[0109].
Jung also teaches that pyrethroids, including permethrin, permethrin and esfenvalerate,  have been known in the art as pesticides, similar to pyrethrins, and are known to be used with other known pesticides. See, particularly,  paragraphs  [0245], [0250], [0353]. 
Soloway teaches that pyrethrum and sabadilla are old and well-known naturally occurring insecticides against a variety pest. See, the abstract. Tables 6 and 9 at pages 112-113. Soloway further reveals that pyrethrins are the active ingredients found in pyrethrum (0.9-1.3%), and sabadilla alkaloids are the active ingredients in sabadilla seed (0.3%). See, particularly, tables 2 and 5 at page 111, and page 112.
Casida teaches that pyrethroids are synthetic analogs of the natural product Pyrethrum ester, having the same core structure and similar pesticidal activity, but are more potent and stable. Pyrethroids, such as permethrin,  have been used in the art as pyrethrum substitutes. See, particularly, the abstract. pages 189-190, 195-196. Xu teach a mixture comprising veratrine (a mixture of veratridine and cevadine) and tetrafluoromethrin (aka. demifluthrin, a pyrethroid) useful for controlling mosquitos. See, the entire document, particularly, the table.
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to use a known synthetic pyrethroid, such as permethrin and esfenvalerate, in place of pyrethrum mac (pyrethrin) in Allison’s composition and method. 
A person of ordinary skill in the art would have been motivated to use a known synthetic pyrethroid, such as permethrin and esfenvalerate, in place of pyrethrum mac (pyrethrin) in Allison’s composition and method because pyrethroids are known to be similarly useful as pyrethrin and are more available than the natural products. Further mixture of sabadilla alkaloid and pyrethroid has been known in the art for controlling pest.  As to the ratio of the two pesticides, not, the ratio in Allison’s composition is in the range of (0.4-0.6)x0.3: (0.2-0.4) (0.1 to 0.6) or (0.12-0.24): (0.02 to 0.24). Or in the range of  12:1 to 1:2 (sabadilla alkaloid : pyrethrin), which is within the range limited herein claimed. Further, the optimization of a result In re Boesch and Slaney (CCPA) 204 USPQ 215. As to claims 21-22, note, the claims are generic to claims 12 and 13 respectively, and read on claims 12 and 13.
Claims 14, 16-17, 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Allison, J. R.  (US Patent No. 2,726,188) in view of Jung et al. (US 2014/0005235 A1), Soloway (“Naturally occurring insecticides,” Environmental Health Perspectives, 1976, Vol. 14, pp 109-117) and Casida (Pyrethrum Flowers and Pyrethroid insecticides,” Environmental Health Perspectives, 1980, Vol. 14, pp 189-202, of record) and Xu (CN103931680A) supra, in further view of Babcock et al., (US Patent No. 8,232,301 B2.).
The teachings of Allison, Jung, Soloway,  Casida and Xu have been discussed above. Allison, Jung, Soloway, Casida and Xu as a whole do not teach expressly the control of particular pests as recited herein, nor  the particular concentration/amounts of pesticides applied in the field.
However, Babcock teaches pesticidal mixtures that include sabadilla and pyrethrin (column 9, lines 45, and 51) and are used to control pests such as aphids and other sucking insects (column 1, lines 34-36), and in other embodiments wherein the pests include flies, beetles, roaches, arachnids (such as mites), and white flies (column 7, complete). Babcock teaches that in general, concentrations from about 0.01 grams of pesticide per hectare to about 5000 grams of pesticide per hectare are expected to provide good control (column 15, lines 1-3), which includes the instant claims 14-20, descriptions of 1 to about 1,000 grams per hectare (including the further limitations of 112 to about 336  grams per hectare). 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to use the particular 
A person of ordinary skill in the art would have been motivated to use the particular amounts and concentration of pyrethroid and sabadilla alkaloids for controlling the pests recited herein because the pesticides have been known as broad spectrum pesticides and have been known for controlling such pests. Further, the optimization of a result effective parameter, e.g., effective amounts of pesticides in a pesticidal composition, or the amounts to be applied in the field is considered within the skill of the artisan. See, In re Boesch and Slaney (CCPA) 204 USPQ 215. 
Response to the Arguments
Applicants’ amendments and remarks submitted December 7, 2021 have been fully considered, but found unpersuasive s to the rejections set forth above. The amendments are persuasive as to the rejections under 35 U.S.C. 112 (b) set forth in prior office action.
Applicants contend that the cited references would not teach or suggest the combination of sabadilla alkaloid and pyrethroid herein because Allison reference teach away from such a combination. Particularly, applicant argue that Allison reference teach away from using synthetic compounds (pyrethroid) as Allison prefers to employ the pyrethrin as it occurs in natural plant. The arguments are not probative. First, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).
Further, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The cited references as a whole have teach the advantage of synthetic pyrethroids over natural pyrithrums. Thus, one of ordinary skill in the art would have been motivated to use the known synthetic pyrethroids herein with a reasonable expectation of enjoying the known advantage of the synthetic pyrethroids.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627